Citation Nr: 0209455	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-11 136	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for bilateral defective 
hearing. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
bilateral defective hearing and tinnitus on the basis that 
those claims were not well-grounded.  The veteran and a 
witness appeared and offered testimony in support of his 
claim at a personal hearing held in May 2000 before an RO 
Hearing Officer.  

During the pendency of this appeal, a rating decision of June 
2000 granted service connection for tinnitus, evaluated as 10 
percent disabling, effective May 22, 2000, the date of 
receipt of the veteran's claim.  That decision continued the 
denial of the veteran's claim for service connection for 
bilateral defective hearing.  The veteran did not appeal of 
the effective date or rating assigned for his service-
connected tinnitus.  The Board limits its consideration 
herein to the issue of service connection for bilateral 
defective hearing.

This case was previously before the Board in April 2001, and 
was remanded to the RO for additional development of the 
evidence, to include a VA audiology and audiometric 
examination and specific medical opinions, to afford the 
veteran an opportunity to submit additional evidence and 
argument, to provide notice to the veteran and his 
representative of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)], and to readjudicate the veteran's claims on the 
merits.  The requested actions have been satisfactorily 
completed, and the case is now before the Board for further 
appellate consideration.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The record shows that the claimant 
and his representative were notified of the provisions of the 
VCAA by RO letter of August 3, 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address the 
reopening of a previously denied claim, the amended 
regulations governing reopened claims are inapplicable to 
this appeal.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims have been fully met.  The RO has obtained the 
veteran's complete service medical records, all private and 
VA medical records identified by the claimant, and the 
claimant has undergone comprehensive VA audiology and 
audiometric testing in October 1999, in August 2001, and in 
October 2001, with a medical opinion.  As noted, he was 
afforded a personal hearing at the RO in May 2000 before an 
RO Hearing Officer.  The appellant has not argued a notice or 
duty to assist violation under the VCAA, and the Board finds 
that it is clear that the appellant was fully notified and 
aware of the type of information and evidence required to 
substantiate his claims.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claims.  For those 
reasons, further development is not necessary for compliance 
with the provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and that VA's duty of notification to the claimant of 
required information and evidence and its duty to assist him 
in obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The veteran's hearing acuity was normal, bilaterally, on 
audiometric testing at the time of service entry.  

3.  The veteran's DD Form 214 shows that while on active 
duty, he served as a Armored Intelligence Specialist with 
Troop B, 1st Squadron, 2nd Armored Cavalry Regiment, and he 
has offered credible evidence of noise exposure during active 
service. 

4.  Competent private and VA medical evidence links the 
veteran's current bilateral defective hearing with noise 
exposure during active service  


CONCLUSION OF LAW

Bilateral defective hearing was incurred during active 
service.  38 U.S.C.A. § 1110, 5107(a) (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.102, 3.303(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current bilateral defective 
hearing was caused by prolonged exposure to noise from 
radios, heavy weapons and machinery while serving as an 
Armored Intelligence Specialist in the 2nd Armored Cavalry 
Unit during active service.  

I.  The Evidence

The veteran had a service entrance examination, in December 
1966, or two months before he began active duty.  According 
to the report of his audiometric examination at that time, 
his hearing acuity recorded pure tone thresholds under 
American Standards Association measures in decibels, was as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
0
N/A
15
LEFT
15
15
15
N/A
35

It was noted that the veteran had impairment of hearing, and 
he was assigned an 
H-2 profile, indicating that his hearing met the general 
service standards prescribed in MR 1-9.  However, the 
veteran's hearing acuity was retested at the time of service 
entry in February 1967, approximately two months later, at 
which time audiometric examination disclosed that pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
0

Following the audiometric retesting in February 1967, the 
notation of impairment of hearing was stricken.  The 
veteran's service medical records are silent for complaint, 
treatment, findings or diagnosis of bilateral defective 
hearing or tinnitus. At the time of service separation, the 
veteran denied any history of hearing loss.  On the veteran's 
service separation examination, conducted in November 1968, 
audiometric examination disclosed that pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
N/A
15
LEFT
5
5
0
N/A
10

The veteran's service medical records show that, following 
the above audiometric testing, it was noted that his 
separation physical examination had disclosed an abnormal 
audiometric test, diagnosed as possible partial loss of 
hearing, and he was referred for an ear, nose and throat 
(ENT) clinic appointment.  The report of that appointment is 
not available.  At the time of service separation in January 
1969, the veteran stated that there had been no change in his 
medical condition since his service separation examination in 
November 1968.  

The veteran's original application for VA disability 
compensation benefits, received at the RO in November 1999, 
sought service connection for bilateral defective hearing and 
tinnitus, with an onset date in November 1968.  He submitted 
his DD Form 214, showing active service from in the United 
States Army from February 1967 to January 1969; that his 
military occupational specialty (mos) was Armored 
Intelligence Specialist (11D); that he served in Europe for a 
period of more than 18 months; and that he served with Troop 
B, 1st Squadron, 2nd Armored Cavalry Regiment.  He also 
submitted copies of his service medical records obtained from 
the National Archives and Records Administration (NARA), 
including reports of service entrance and service separation 
examinations. 

VA outpatient treatment records, dated from August 1999 to 
October 1999, show that the veteran was seen for multiple 
complaints, including a hearing deficit since being on active 
duty, when he served around tanks and artillery.  The 
assessment was "hearing deficit - probably service-
connected."  The veteran was referred for an audiology 
consultation.  

On VA audiometric testing in October 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
35
65
65
80
LEFT
0
60
65
70
75

Speech audiometry revealed speech recognition ability of 78 
percent correct in the right ear and of 84 percent correct in 
the left ear.  

The veteran submitted a January 2000 letter from Dr. D.C., a 
private physician, who cited her review of his audiology 
records, including his February 1967 audiometric testing at 
service entry showing normal hearing at 2000 hertz and a 
slightly diminished hearing at 4000 hertz, which she compared 
with the "profound and significant" hearing loss in those 
frequencies demonstrated on VA audiometric testing in October 
1999.  She expressed the opinion that the pattern of the 
veteran's hearing loss was consistent with exposure to 
excessive noise, and particularly the type of noise that is 
experienced in the military around weapons and machinery.  
She further stated that there was more than a reasonable 
possibility that the veteran's current hearing disability was 
caused by noise exposure during his military service.  

In addition, the veteran submitted a statement from Dr. 
D.J.C, a private physician, who stated that there was a 
reasonable possibility that the veteran's hearing loss was 
related to service.  

As noted, a rating decision of January 2000 denied the 
veteran's claims for service connection for bilateral 
defective hearing and tinnitus as not well-grounded.  He was 
notified of those adverse determinations, and submitted a 
Notice of Disagreement, requesting a personal hearing at the 
RO.  Following issuance of a Statement of the Case in April 
2000, the veteran perfected his appeal in May 2000 by filing 
his Substantive Appeal (VA Form 9).  

With his Substantive Appeal, the veteran submitted an April 
2000 letter from Dr. R.C.C., a private physician, who stated 
that he examined the veteran in April 2000; that the veteran 
complained of ringing in both ears for many years; that the 
veteran had a long-standing history of noise exposure which 
began as an intelligence communications expert while in 
military service; that a diagnosis of tinnitus was made on 
the basis of history and examination; and that he suspected 
that the veteran's tinnitus was caused by noise exposure.  He 
provided copies of treatment notes showing that the veteran 
was seen in April 2000 with complaints of ringing in his ears 
for many years; that the veteran recounted a history of 
serving in the Army as an intelligence/communications expert 
with an artillery/tank unit; that the veteran traveled with 
the tanks in an Armored Personnel Carrier and operated and 
maintained the communications equipment; and that he 
experienced a ringing in the ears in 1969 and subsequently 
which had progressively worsened.  Examination disclosed 
normal tympanic membranes, and the examiner stated that he 
found nothing on examination which would explain the 
veteran's tinnitus, and that such might be related to noise 
exposure or trauma.  The diagnosis was tinnitus. 

A personal hearing was held in May 2000 before an RO Hearing 
Officer.  The veteran testified that he noticed bilateral 
hearing loss while in the Army in 1969; that he was a 
communications specialist with the 2nd Armored Cavalry, 
stationed in Bindlach, Germany, to defend the border with 
Czechoslovakia; that he operated in the field on a command 
track at least half the time he was with that unit, and also 
worked at the firing range and in the communications shop 
repairing tank communications equipment, radios and helmets.  
He further testified that working on the radios and 
communication equipment exposed him to a loud noise level, 
including buzzing and loud screeching noises while wearing 
radio headsets, and in the field while adjacent tanks and big 
guns were firing in close proximity to him.  He related that 
he wore headsets for communication purposes, but did not wear 
hearing protection because of the necessity for hearing radio 
transmissions, and that he frequently was exposed to constant 
radio noise and the noise of tank firing for as long as 8 to 
12 hours daily.  He stated that he had undergone a hearing 
test at the VA; that he had reported his history of hearing 
loss and ringing in the ears with onset while in the 
military; that hearing loss and ringing in the ears was with 
him constantly in 1969 and subsequently; and that he had not 
sought treatment for those conditions because there was no 
treatment and he did not have any money, but simply lived 
with it.  He described the degree of his hearing loss and the 
resulting impairment.  A transcript of the testimony is of 
record.  

A rating decision of June 2000 granted service connection for 
tinnitus, evaluated as 10 percent disabling, effective May 
22, 2000, the date of receipt of the veteran's claim.  That 
decision continued the denial of the veteran's claim for 
service connection for bilateral defective hearing. 

Pursuant to Remand by this Board in April 2001, the RO 
notified the veteran and his representative of the provisions 
of the VCAA by RO letter of August 2001 and requested all 
relevant private and VA medical records.  The Board's remand 
order further directed the RO to obtain current VA audiology 
and audiometric examinations with medical opinions as to 
whether the veteran had a sensorineural hearing loss, the 
date of onset of the veteran's hearing loss, whether such 
hearing loss preexisted service entry and, if so, whether 
such was aggravated during service beyond the natural 
progression of such condition, and whether that hearing loss 
was due to noise exposure during active service.  

VA outpatient clinic records, dated from January 2000 to 
August 2001, show that in January 2000 the veteran was 
evaluated for hearing loss and needed amplification, while an 
entry in October 2000 noted that service connection had been 
granted for tinnitus and an appointment was made to fit 
hearing aids.  An audiometric evaluation in January 2001 
cited the veteran's 18-month history of artillery training 
and military service from 1967 to 1969, while audiometry 
disclosed mild sloping to severe sensorineural hearing loss 
in the right ear, mild sloping to profound sensorineural 
hearing loss in the left ear, and biaural ear impressions 
were taken.  In January 2001, it was noted that hearing aids 
fitted poorly because of a malformed auricle and additional 
impressions were taken, while a good fit was obtained in 
March 2001.  

A report of VA audiology and audiometric examination, 
conducted in August 2001, cited the veteran's complaints of 
trouble with hearing and the examiner's review of the 
veteran's claims file.  The examiner noted that the veteran 
served in the Army from 1967 to 1969, and that he reported a 
history of inservice noise exposure to tanks, communication 
radios, weapons, mortars and grenades.  The examiner stated 
that the veteran's hearing acuity was within normal limits in 
1967, while a 35 decibel loss was shown in the left ear on 
his service separation examination; and that there was no 
history of ear infections or surgery.  

VA audiometric testing conducted in August 2001 disclosed 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
65
65
70
LEFT
35
60
65
70
75

Speech audiometry revealed speech recognition ability of 72 
percent correct in the right ear and of 68 percent correct in 
the left ear.  The diagnosis was moderately severe 
sensorineural hearing loss in the right ear and moderately 
severe to severe sensorineural hearing loss in the right ear.  
The VA audiology examiner failed to provide the specific 
medical opinions requested in the Board's remand order.  

An RO Report of Contact (VA Form 119), dated in September 
2001, showed that an RO employee spoke with the veteran and 
discussed the VCAA and how it applied to his claim, that the 
veteran stated that he had no additional evidence to submit, 
and that he asked that a decision be made on his claim based 
upon the current record.  

In October 2001, the veteran's claims folder was returned to 
the VAMC for provision of the medical opinions requested in 
the Board's remand order of April 2001.  The VA audiology and 
audiometric examiner again cited her review of the veteran's 
claims folder, noting that his hearing acuity was within 
normal limits in 1967 and that he had a 30 decibel hearing 
loss [at 4000 hertz] in the left ear on his service 
separation examination, concluding that obviously his hearing 
loss started in military service.  She noted the veteran's 
postservice employment history of working in textiles for six 
months and as a carpenter's helper, but sustained a back 
injury 20 years previously and had not subsequently worked in 
proximity to any noise.  She also noted the possibility that 
the veteran's current hearing loss was a progression of the 
hearing loss that was incurred during military service.  

On repeat VA audiometric testing in October 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
70
70
70
LEFT
35
65
65
70
80

Speech audiometry revealed speech recognition ability of 72 
percent correct in the right ear and of 68 percent correct in 
the left ear.  




II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2001).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2001).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(b) (2001).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established or reopened on 
the basis of  38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The United States Court of Appeals for Veterans' Claims (the 
Court) has held that a lay person, such as the veteran, is 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu 
v. Derwinski,  2 Vet. App. 492, 495 (1992).  If such 
testimony is not competent, it cannot be probative.  The 
Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).

The Court has held that the Board has the duty to assess the 
credibility and weight to be given to the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997);  Gilbert v. Derwinski,  1 Vet. 
App. 49, 58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 
(1991).  Although the Board is obligated to consider hearing 
testimony, in evaluating such testimony it may consider such 
factors as self interest.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

In this case the record shows that the veteran has a hearing 
loss and that he was exposed to loud noise in service.  VA 
has already recognized that the veteran has tinnitus as a 
result of his exposure to noise in service.  Audiological 
experts have recently reviewed the veteran's records and 
concluded that it is likely that there is a connection 
between the veteran's hearing loss and his exposure to loud 
noise in service.  Therefore, the evidence clearly and 
decisively establishes a basis for the grant of service 
connection for the veteran's bilateral hearing loss.



ORDER

Service connection for bilateral defective hearing is 
granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

